         Case 2:20-cv-04759-JCJ Document 2 Filed 09/30/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RICHARD A. GORMAN                          :
                                           :               CIVIL ACTION
                                           :
                                           :
             v.                            :
                                           :
                                           :
ILYA SHPETRIK, et al                       :               NO.: 20-cv-04759

                                       ORDER

             AND NOW, this 30TH day of SEPTEMBER 2020, in accordance with

the court’s procedure for assignment of a United States Magistrate Judge to certain

District Court Judges on a rotating basis, it is hereby,

             ORDERED the United States Magistrate Judge assigned to the above-

captioned case is the Honorable Richard A. Lloret.


                                               FOR THE COURT:


                                               JUAN R. SÁNCHEZ
                                               Chief Judge


                                               ATTEST:


                                               ________________________
                                               KATE BARKMAN
                                               Clerk of Court
